988 F.2d 122
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Lee THAYER;  Richard Lee Thompson;  Michael D.Earls;  Javier Mf. Lopez;  Robert L. Clark;  FrankLindberg, Plaintiffs-Appellees,v.Lawrence KINCHELOE, Warden;  Booth Gardner, Governor;  AmosE. Reed, Former Secretary;  John Lambert, Captain,Defendants-Appellants.
Nos. 89-35239, 89-35300, 89-35308, 89-35310, 89-35316 and 89-35336.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 3, 1992.Submission Withdrawn March 23, 1992.Resubmitted March 7, 1993.Decided March 4, 1993.

1
Appeal from the United States District Court for the Eastern District of Washington;  Nos.  CV-87-742-JLQ, CV-86-036-JLQ, CV-86-798-RJM, CV-87-751-JLQ, CV-87-458-JLQ, and CV-88-004-AAM, Justin L. Quackenbush, Alan A. McDonald, and Robert J. McNichols, District Judges, Presiding.


2
E.D.Wash.


3
REVERSED.


4
Before EUGENE A. WRIGHT and ALARCON, Circuit Judges, and FONG,* District Judge.


5
MEMORANDUM**


6
In light of our decision in Hemphill v. Kincheloe, No. 89-35825 + (9 th Cir.  March 3, 1993), we find that the prison officials are entitled to qualified immunity as a matter of law.   Based on this finding, we reverse the district court and order judgment in favor of the appellants.


7
REVERSED.



*
 Honorable Harold M. Fong, United States District Court for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3